 Case 3:18-cv-03040-X-BH Document 48 Filed 12/29/20      Page 1 of 1 PageID 735



                  IN THE UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF TEXAS
                            DALLAS DIVISION

MICHAEL L. HODGE,                       §
                                        §
            Plaintiff,                  §
                                        §
v.                                      §
                                        §
THE BANK OF NEW YORK                    §   Civil Action No. 3:18-CV-03040-X-BH
MELLON, f/k/a THE BANK OF NEW           §
YORK, AS TRUSTEE (CWABS 2006-           §
SD2), and BAYVIEW LOAN                  §
SERVICING, LLC,                         §
                                        §
            Defendants.                 §

         ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND
      RECOMMENDATION OF THE UNITED STATES MAGISTRATE
                           JUDGE

      The United States Magistrate Judge made findings, conclusions, and a

recommendation in this case. No objections were filed. The District Court reviewed

the proposed findings, conclusions, and recommendation for plain error. Finding

none, the Court ACCEPTS the Findings, Conclusions, and Recommendation of the

United States Magistrate Judge.

       IT IS SO ORDERED this 29th day of December, 2020.




                                     ____________________________________
                                     BRANTLEY STARR
                                     UNITED STATES DISTRICT JUDGE




                                        1
